Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-11 are pending and examined below.

Priority
Priority is claimed to foreign application KR 10 2017-0089115. A certified copy of claimed priority document has not been received. Accordingly, priority date for this application is considered to be the file date of the international application, PCT/KR2018/006153. See MPEP § 213.06.

Claim Objections
Claim 10 is objected to because of the following informalities:  Claim 10 wording is awkward.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1 specifies a function, i.e. a schottky function between electrode and protective layer, without providing sufficient materials to support the claimed function. Claims 2-11 are rejected as being dependent on claim 1 as none of said claims, taken separately, provide the sufficient materials or structure.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-11 are rejected under 35 U.S.C. 102(a) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Affinito et al. (US 2017/0141402) as evidentially supported by Horikawa et al. (US 2019/0181448). 
Regarding claim 1, Affinito discloses a negative electrode for a lithium secondary battery (see abstract), comprising: 
a lithium metal layer (current collector 34/36 and conductive material, i.e. lithium, see paragraph [0012] and [0034]); and 
a protective layer (sequential layers 40/44 comprising two polymer layers 40) formed on at least one side of the lithium metal layer (shown in fig. 1) (see paragraphs [0034]-[0041]).
Affinito does not disclose wherein the protective layer comprises a material that forms a Schottky junction with lithium metal.
Affinito discloses a substantially identical structure to that claimed and further as disclosed, i.e. instant application states protective material may be a non-conductor with a band-gap (see application’s specification page 9) as disclosed by applicant (see Affinito suggested materials paragraph [0104]-[0106]). 
In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." See In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP § 2112.01.
Further as evidenced, Horikawa describes forming of a schottky junction at an electrode (see paragraphs [0033]-[0055]). The structure of Affinito is the type of structure that creates a Schottky junction as disclosed by applicant and Horikawa.

Regarding claim 2, Affinito discloses a negative electrode for the lithium secondary battery according to claim 1, wherein the material contained in the protective layer is a material having a work function larger than a work function of the lithium metal layer and having a band gap, i.e. work function of PMMA and other materials named by Affinito as polymer have a higher work function than lithium See MPEP § 2112. (See paragraphs [0034]-[0041], [0085] and [0104]-[0106]).

Regarding claim 3, Affinito negative electrode for the lithium secondary battery according to claim 2, wherein the band gap is 0.4 eV or more, i.e. band gap of at least PMMA is greater than 0.4eV. See paragraphs [0104]-[0106]). 

-7S/cm or more at room temperature (see paragraph [0120]).

Regarding claim 6, Affinito discloses a negative electrode for the lithium secondary battery according to claim 1, wherein the protective layer has an activation energy for migration of lithium ions of 0.95 eV or less.

Regarding claim 7, Affinito discloses a negative electrode for the lithium secondary battery according to claim 1, wherein the protective layer has a thickness of 1 nm to 5,000 nm (see Affinito paragraph [0076]).

Regarding claim 8, Affinito discloses a negative electrode for the lithium secondary battery according to claim 1, wherein the lithium metal layer is formed by forming a lithium metal thin film on a current collector (see paragraphs [0012]-[0013]).

Regarding claim 9, Affinito discloses a negative electrode for the lithium secondary battery according to claim 8, wherein the collector comprises at least one selected from the group consisting of copper, aluminum, stainless steel, zinc, titanium, silver, palladium, nickel, iron, chromium, alloys thereof and combinations thereof (see paragraph [0133]).

Regarding claim 10, Affinito discloses a lithium secondary battery, comprising: a positive electrode, a negative electrode, and a separator interposed there between (see paragraph 

Regarding claim 11, Affinito discloses a lithium secondary battery according to claim 10, wherein the negative electrode has a lithium metal protective layer formed on a surface facing the positive electrode (see paragraphs [0012]-[0013], [0034]-[0041], [0085] and [0104]-[0106]).


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Affinito as applied to claim 1 above, and further in view of Hayashi et al. (US 2017/0317337).
Regarding claim 4, Affinito discloses a negative electrode for the lithium secondary battery according to claim 1, wherein the protective layer includes at least one lithium salt (see paragraphs [0037], [0108], [0162]).
Affinito does not disclose wherein the protective layer includes one selected from the group consisting of Li7SbO6, Li3LaSb2, Li3NaSi6, LiBeSb, Li3Sb, LiMgP and Li3As.
Hayashi is analogous art to Affinito as Hayashi is directed to a secondary battery (see abstract). Hayashi discloses Li3As is a suitable salt for a lithium battery (see paragraph [0017]).
The Courts have held that it would be obvious to a person having ordinary skill in the art to select a known material, which is based upon its suitability for the intended use, wherein the result is predictable, i.e. increased conductivity. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAYNE L MERSHON whose telephone number is (571)270-7869.  The examiner can normally be reached on 10:00 to 6:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAYNE L. MERSHON
Primary Examiner
Art Unit 1721



/JAYNE L MERSHON/            Primary Examiner, Art Unit 1721